United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1298
                                   ___________

United States of America,            *
                                     *
          Plaintiff - Appellee,      * Appeal from the United States
                                     * District Court for the Western
    v.                               * District of Missouri.
                                     *
Edmundo R. Rosales,                  *       [UNPUBLISHED]
                                     *
          Defendant - Appellant.     *
                                ___________

                             Submitted: October 18, 2004
                                 Filed: November 2, 2004
                                  ___________

Before MURPHY, HEANEY, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

      Edmundo Rosales pled guilty to one count of conspiracy to distribute cocaine.
The district court1 found him responsible for 12 kilograms of cocaine and 365 pounds
of marijuana with a base offense level of 32, and it sentenced him to serve 121
months. Rosales appeals, arguing that the drug quantity was incorrectly determined
and that he should have received a base offense level of 26. We affirm the judgment.




      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
       Rosales was charged with two counts of conspiracy to distribute cocaine. He
entered into a plea agreement under which he agreed to plead guilty to the first count,
and the government agreed in turn to dismiss the second count. The parties also
reached agreement on some sentencing aspects. They agreed that the amount of
cocaine for which Rosales was responsible was at least 500 grams and that his base
offense level was at least 26. They also anticipated that Rosales would receive a three
level reduction for acceptance of responsibility. He failed to appear on the date set
for sentencing, however, and consequently lost credit for acceptance and received a
two level enhancement for obstruction of justice. In the plea agreement Rosales also
made a detailed waiver of his right to appeal his sentence.

       In his plea agreement, Rosales "expressly waive[d] the right to appeal his
sentence, directly or collaterally, on any ground except for an upward departure by
the sentencing judge, a sentence in excess of the statutory maximum, or a sentence
in violation of law apart from the Sentencing Guidelines." This waiver was far
reaching, and Rosales also "agree[d] not to appeal or otherwise challenge the
constitutionality or legality of the Sentencing Guidelines." Rosales nevertheless now
seeks to argue on appeal that the district court erred in its sentencing findings and its
application of the guidelines.

       Rosales claims that the evidence connecting him to 11 kilograms of cocaine
and 360 pounds of marijuana was unreliable and that those amounts should not have
been attributed to him. By his calculation, he should have been found responsible for
less than two kilograms of cocaine, for a base offense level of 26, and his sentencing
range should have been 63-78 months. Since his appeal does not challenge any
upward departure, a sentence above the statutory maximum, or a nonguideline error,
we conclude it is covered by the waiver in his plea agreement.

      When a defendant enters a waiver of appeal knowingly and voluntarily as
Rosales concedes he did, the waiver will be enforced absent a miscarriage of justice.

                                          -2-
United States v. Andis, 333 F.3d 886, 891 (8th Cir. 2003) (en banc). Rosales argues
that the sentence he received is a miscarriage of justice because the district court's
finding of drug quantity rested on "flimsy" evidence. We have recognized that the
miscarriage of justice exception is "extremely narrow" and designed to correct
sentences not authorized by the judgment of conviction or outside the statutory range.
Id. at 892. There is no indication that a miscarriage of justice occurred in this case
from the district court's weighing of the evidence presented at the sentencing hearing
or its calculation of the amount of drugs for which Rosales was responsible.

       The judgment of the district court is affirmed, but our mandate will not issue
until after the Supreme Court releases its opinions in United States v. Booker and
United States v. Fanfan.2 See Administrative Order Regarding Blakely Cases dated
September 27, 2004. Counsel's request to withdraw at this time is therefore denied.
                       ______________________________




      2
        Rosales moved to file a supplemental brief addressing Blakely v. Washington,
124 S. Ct. 2531 (2004), contending that his Sixth Amendment rights were violated
by the district court's finding of drug quantity, but our administrative order provides
that supplemental briefing will not be considered until after the Supreme Court acts.

                                         -3-